Citation Nr: 1300456	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  09-48 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUE

Whether a December 18, 1986 Board decision that denied service connection for a back condition, for residuals of an injury to the nose with sinusitis, and for headaches and which also denied compensable or increased ratings for residuals of an injury to the left heel, for residuals of an injury to the left hip and for residuals of an injury to the left knee, was clearly and unmistakably erroneous.  

(The Veteran's motion seeking revision or reversal of a November 9, 2009 Board decision on the basis of clear and unmistakable error is addressed in a separate decision.) 


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel

INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on a motion by the Veteran alleging clear and unmistakable error in a December 18, 1986 Board decision.  The Board has original jurisdiction to determine whether clear and unmistakable error exists in a prior final Board decision.  38 C.F.R. § 20.1400 (2012).


FINDINGS OF FACT

1.  None of the documents which reference the presence of clear and unmistakable error in a December 18, 1986 Board decision were signed by the moving party or his representative.  

2.  The moving party failed to adequately set forth the alleged errors of fact or law in the December 18, 1986 Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.

CONCLUSION OF LAW

As the pleading requirements for a motion for revision of a Board decision based on clear and unmistakable error have not been met, the motion is dismissed without prejudice to refiling.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1100, 20.1400, 20.1404 (2012). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

All Board decisions that are not appealed to the United States Court of Appeals for Veterans Claims are final and binding and are accepted as correct in the absence of clear and unmistakable error (CUE).  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1100, 20.1400.

The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed and evaluated; or that the statutory or regulatory provisions existing at that time were incorrectly applied.  Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error.  CUE is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  To warrant revision or reversal of a Board decision for CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c) (2012).  

A motion for revision of a Board decision based on CUE must be in writing and must be signed by the moving party or that party's representative.  38 C.F.R. § 20.1404.  The motion must include the name of the Veteran, the name of the moving party if other than the Veteran, the applicable VA file number, and the date 

of the Board decision to which the motion relates.  Id.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions, which fail to comply with the requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404.  

A motion for revision of a Board decision based on CUE must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements shall be dismissed without prejudice to refiling.  Id.  
 
At the time of a June 2009 hearing before the Board, the Veteran indicated that he desired to file a motion for CUE in a December 1986 Board decision.  He testified that only one electromyogram in November 1983 which was interpreted as being normal was referenced in the 1986 decision, but there were two other VA electromyograms in March 1983 and August 1984 which showed impairment.  He reported a physical therapist diagnosed the presence of laxity in the knee and that his heel was numb.  The Veteran also testified that chondromalacia was diagnosed in July 1982.  The Veteran alleged that a VA clinician improperly recorded that the Veteran had reported he had a deviated septum prior to an in-service motor vehicle accident.  The Veteran also referenced medical records which were promulgated after the 1986 Board decision.  

The only other documents of record which actually use the words clear and unmistakable error when referencing a December 1986 Board decision are two Informal Hearing Presentations from the Veteran's representative, one dated in June 2011 and the other dated in September 2012.  

In the June 2011 Informal Hearing Presentation, the Veteran's representative wrote:

Regarding the 1986 BVA decision, we note that the veteran's then representative addressed the available evidence at some length.  We also note that the veteran testified in support of his contentions at two rating board hearings at the RO in 1984 and 1986.  The veteran has adequately advanced his contentions as to why the 1986 BVA decision was clearly and unmistakably erroneous.  We do not have any further comments to add.  

In the September 2012 Informal Hearing Presentation, the Veteran's representative wrote:

As we stated in June 2010, the veteran has adequately advanced his contentions as to why the 1986 BVA decision was erroneous.  As a result thereof we do not have any additional comments to add.  

The Board finds that the moving party's motion for a finding of CUE in the Board's December 1986 decision does not meet the requirements for pleading CUE.  See 38 C.F.R. § 20.1404.  The transcript of the June 2009 hearing before the Board does not satisfy the requirements for pleading CUE in that it is not signed by the moving party or the party's representative.  38 C.F.R. § 20.1404.  Furthermore, the December 1986 Board decision adjudicated six separate claims but the moving party failed to specifically identify which issue or issues to which the motion applied at the time of the hearing before the Board.  He merely set out evidence which he found to be indicative of a problem with the December 1986 Board decision.  The June 2009 testimony before the Board does not satisfy the requirements for pleading CUE as the Veteran did not clearly and specifically allege the clear and unmistakable error, or errors, of fact or law which was included in the decision.  Id.  The testimony before the Board does not include any reference to the legal or factual basis upon which the CUE allegations were based.  Finally, the testimony did not indicate why the results of the December 1986 Board decision 

would have been manifestly different but for the alleged error.  Id.  Accordingly, the testimony of the Veteran at the Board hearing in June 2009, and the transcript of the hearing, does not constitute a valid pleading of a CUE claim in the December 1986 Board decision.  

The Board finds the June 2011 and September 2012 Informal Hearing Presentations also do not constitute valid pleadings of a CUE claim.  38 C.F.R. § 20.1404.  The December 1986 Board decision adjudicated six separate claims but the Informal Hearing Presentations failed to specifically identify which issue or issues to which the motion applied.  It could be argued that merely citing to all the issues on the title page of the documents is sufficient to indicate that all the issues adjudicated by the December 1986 Board decision were being contested.  However, the Informal Hearing Presentations still do not comply with the specific requirements of a valid pleading of a CUE claim, as they are not signed by the moving party or the party's representative.  Id.  Furthermore, the Informal Hearing Presentations are devoid of any clear and specific allegations which constituted the alleged clear and unmistakable error, or errors, of fact or law which was included in the decision.  Id.  The Informal Hearing Presentations do not include any reference to the legal or factual basis upon which the CUE allegations were based.  Id.  Finally, the Informal Hearing Presentations do not indicate why the results of the December 1986 Board decision would have been manifestly different but for the alleged error.  Id. 

The Veteran submitted several other written statements which address the December 1986 Board decision but none of the documents indicates, in any way, that the Veteran was raising a claim of CUE.  

Accordingly, the Board concludes that the criteria for revision or reversal of the December 18, 1986 Board decision on the basis of CUE are not met because the moving party has failed to comply with the requirements for pleading CUE.  As such, the Veteran's arguments do not rise to the level of valid allegations of CUE and the motion is dismissed without prejudice to refiling.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1404.



ORDER

The motion for revision of a December 18, 1986 Board decision, is dismissed without prejudice to refiling.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


